Citation Nr: 0705744	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-22 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
herniated abdomen with scarring.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
prostate condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran served on active duty from July 1969 until May 
1971.

In December 2000, the RO received the veteran's claim of 
entitlement to compensation under 38 U.S.C. § 1151 for 
herniated abdomen with scarring.  In July 200,1 the RO 
received the veteran's claim of entitlement to compensation 
under 38 U.S.C. § 1151 for a prostate condition.  The 
September 2002 rating decision denied the veteran's claims.  
The veteran disagreed with the September 2002 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in July 2003.

In March 2004, the veteran presented sworn testimony during a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.  

This matter was previously before the Board in January 2005, 
at that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the VA Appeals Management Center (AMC) 
for additional development.  In April 2006, the AMC issued a 
Supplemental Statement of the Case (SSOC) which continued to 
deny the veteran's claim.  The matter was then returned to 
the Board for further appellate action.  

Specifically concerning the veteran's claim of entitlement to 
compensation under 38 U.S.C. § 1151 for a herniated abdomen 
with scarring, the Board solicited an independent medical 
expert (IME) opinion in October 2006.  See 38 U.S.C.A. § 7109 
(West 2002); 38 C.F.R. § 20.901 (2006).  An opinion from the 
IME, Dr. A.M., who is Professor of Medicine at a state 
university medical school,  was received in November 2006; it 
has been associated with the veteran's claims folder. 

Other issue

The veteran has submitted correspondence which indicates that 
he is also seeking entitlement to compensation under 38 
U.S.C. § 1151 for a hiatal hernia (distinct from the 
abdominal hernia which is a subject of this appeal), claimed 
as a consequence of his June 1996 surgery.  A review of the 
claims folder indicates that this issue has not yet been 
adjudicated by the RO.  Accordingly, it is not in appellate 
status and the Board is without jurisdiction to consider it.  
That issue matter is therefore referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The medical evidence of record indicates that the June 
1996 surgery which caused herniation of the veteran's abdomen 
was a result of negligence on the part of the VA in failing 
to promptly diagnose diverticulitis.  

2.  The medical evidence of record includes a diagnosis of a 
prostate disorder, benign prostatic hypertrophy. 

3.  The medical evidence of record indicates that no 
relationship exists between the benign prostatic hypertrophy 
and any medical procedure.  




CONCLUSIONS OF LAW

1.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for herniation of the abdomen is warranted. 38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2006).

2.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for a prostate condition is not warranted.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to compensation under 38 U.S.C. 
§ 1151 for herniated abdomen with scarring as well as for a 
prostate condition.  Essentially, he contends that VA's 
failure to diagnose diverticulitis in June 1996 led to 
additional surgical procedures and the development of a 
ventral hernia.  He further contends that a subsequent and 
related surgical procedure involved the use of a catheter and 
that the malfunction or misuse of the catheter damaged his 
prostate.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence as they relate to entitlement to service 
connection for the cause of the veteran's death.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, as directed in the Board's January 2005 Remand, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claims in a letter dated February 16, 
2005.   This letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in this letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The letter 
specifically informed the veteran that if he wished VA to 
obtain records on his behalf, he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.   The letter further 
advised the veteran of the specific evidence required for a 
successful claim of entitlement to compensation under 
38 U.S.C. § 1151.   

Finally, the Board notes that the letter specifically 
notified the veteran that he could submit or describe any 
additional evidence that may be relevant to his claim.  The 
letter advised the veteran that "if there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  These requests comply with the "give us everything 
you've got" requirements of 38 C.F.R. § 3.159 (b) in that 
the veteran was informed that she could submit or identify 
evidence other than what was specifically requested by the 
RO.
 
In the July 2006 SSOC, the veteran received specific notice 
under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With 
respect to the claim which is being granted below, the Board 
is confident that if any additional notice under Dingess is 
required, such will be provided to the veteran prior to the 
assignment of a disability rating and an effective date.  
With respect to the claim being denied, any additional notice 
under Dingess is moot.    

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes extensive VA treatment records, a 
medical opinion from a private physician and the report of 
multiple VA examinations.  The veteran and his representative 
have not identified any outstanding evidence.  As directed in 
the Board's January 2005 remand, VA medical opinions were 
obtained as to both claimed conditions in October 2005.  The 
Board obtained an IME opinion in October 2006 concerning the 
veteran's herniated abdomen claim.    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing 
before the Board if he so desired.  The veteran provided 
personal testimony during a videoconference hearing which was 
chaired by the undersigned Veteran Law Judge.    

Accordingly, the Board will proceed to a decision on the 
merits as to the two issues on appeal.

Pertinent Law and Regulations

38 U.S.C. § 1151

38 U.S.C. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997. See Pub. L. No. 104-204, § 422(a), 
110 Stat. 2926 (1996).

In this case, the veteran filed his claims in December 2000 
and July 2001. Accordingly, the post October 1, 1997 version 
of the law and regulations must be applied.  See VAOPGCPREC 
40-97 [all Section 1151 claims which were filed after October 
1, 1997 must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service- 
connected. For purposes of this section, a disability or 
death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was- (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 3.361]. Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.

The record reveals the AOJ considered the veteran's claim 
under 38 C.F.R. § 3.361 in the April 2006 SSOC.  Therefore, 
the Board finds the veteran is not prejudiced by this 
decision.

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment. 38 C.F.R. § 
3.361(b) (2006).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability. Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1) (2006).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress. 38 C.F.R. § 3.361(c)(2) (2006).


Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2006).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen. The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2006).

Analysis

The veteran is seeking entitlement to compensation under 
38 U.S.C. § 1151 for a herniated abdomen and a prostate 
condition.  In substance, he contends that delays on the part 
of VA healthcare provider in diagnosing diverticulitis caused 
the need for him to undergo surgery in June 1996; and that 
complications stemming from that surgery include a herniated 
abdomen and a prostate condition.  

For the reasons and bases set out immediately below, the 
Board finds that the medical evidence of record indicates 
that the veteran is entitled to compensation for his 
herniated abdomen.  

The Board further concludes that the medical evidence of 
record is against a finding that the veteran's prostate 
condition is related to any medical procedure.  Compensation 
under 38 U.S.C. § 1151 therefor is not warranted.   

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
herniated abdomen with scarring.

The veteran seeks entitlement to compensation under 38 U.S.C. 
§ 1151 for herniated abdomen with scarring.  As noted above, 
he contends that VA's failure to diagnose and treat 
diverticulitis in a timely manner in June 1996 led to 
unnecessary surgical procedures and the development of 
abdominal wall deformities.  

It is undisputed that the veteran sought treatment at a VA 
medical facility for abdominal pain in June 1996.  He first 
sought such treatment on June 19, 1996.  He returned to VA 
again on June 26.  Both times, he was sent away without 
treatment, although he was scheduled for a follow-up 
appointment on June 28th.  At the time of the June 28, 1996 
visit, diverticulitis was initially diagnosed.  However, the 
condition by that time had become emergent and required 
surgery.  

It is also undisputed that the veteran underwent surgery at a 
VA facility and that as a result of such abdominal surgery he 
suffered abdominal scarring and herniations, that is to say 
incurred additional disability.  [The Board observes that the 
veteran is not contending that the June 1996 surgery, in and 
of itself, was performed in a careless or negligent fashion.  
Rather, he contends that the surgery, with resulting 
complications, would not have been necessary if his 
diverticulitis had been identified earlier and treated 
conservatively.] 

There is no question that diverticulitis was present during 
the two visits prior to June 28, 1996 and that it was not 
diagnosed.  The question before the Board, therefore, is 
whether such failure to diagnose was the production of 
negligence, carelessness, etc; and whether such failure to 
diagnose caused the surgery and resulting complications and 
residuals.  

There are several medical opinions of record, including the 
April 2000 opinion of Dr. M.B.S., a July 2002 VA examination 
report; and an October 2005 VA medical opinion which each 
deal with the appropriateness of the surgical care provided 
by the Cleveland VAMC.  Each opinion indicates that the 
surgical care provided was appropriate, but none addresses 
the matter of the timing of the diverticulitis diagnosis.  
There is of record only one competent and probative medical 
opinion which squarely addresses this issue.  That is the 
November 2006 IME opinion referred to in the Introduction.  

In that opinion, the IME, Dr. A.M., concluded that "there 
was an error" in the healthcare provided to the veteran and 
that diverticulitis should have been diagnosed prior to June 
28, 1996.  Dr. A.M. further concluded that if the veteran's 
diverticulitis had been diagnosed prior to June 28, 1996, it 
was likely that surgical intervention would have been 
avoided.  That is to say, the delayed diagnosis by VA 
proximately caused the additional disability stemming from 
the June 28, 1996 surgery.  According to the IME, VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider.  

In short, the criteria for entitlement to compensation under 
38 U.S.C. § 1151 have been met.  The only competent medical 
opinion of record, that of the IME, indicates (1) that VA's 
failure to diagnose the veteran's diverticulitis on two 
occasions constituted lack of proper skill or fault; and (2) 
that additional disability resulted therefrom. 

For the reasons and bases set out above, the Board concludes 
that benefits under 38 U.S.C. § 1151 for abdominal hernia 
should be granted.   

The Board observes in passing that the record contains 
evidence that the veteran filed a claim under the Federal 
Tort Claims Act (FTCA), based upon the same events which led 
to the § 1151 claim.  The evidence of record includes 
documentation showing that a monetary settlement of that 
claim in the amount of $50,000 was entered into in October 
2000.  As such, benefits payable to the veteran under 
38 U.S.C. § 1151 are subject to the offset provisions 
described in 38 C.F.R. § 3.362 (2006).  
  
2.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
prostate condition.

As discussed above, in order to establish entitlement to 
compensation benefits pursuant to 38 U.S.C. § 1151, there 
must be medical evidence of additional disability as the 
result of VA hospitalization or treatment; and  medical 
evidence that such additional disability is the result of VA 
negligence, etc. or is due to an event which is not 
reasonably foreseeable.

The veteran has asserted that he suffered complications due 
the use of catheter after 1997 surgery which stemmed from the 
June 1996 diverticulitis, leading to a prostate disorder.  In 
the September 2002 rating decision and the May 2003 SOC, the 
RO denied the veteran's claim, in part, based upon a lack of 
medical evidence documenting a current prostate condition.  
However, an April 2004 report of a CT scan showed 
calcifications in the veteran's prostate.  The significance 
of that finding was unclear.  The veteran was therefore 
referred for a VA Medical Opinion in October 2005.  

The opinion report states that the opinion was provided by a 
VA staff physician in concert with a Board Certified 
Urologist.  The consulting Board Certified Urologist was also 
noted to be a medical school professor.  Based upon a review 
of the veteran's entire record, the reviewing physicians both 
determined that although the veteran suffers from benign 
prostatic hypertrophy, such disability is a consequence of 
aging (the veteran is 56 years of age) and is not related in 
any way to any VA medical care.  

The Board accords the October 2005 medical opinion great 
weight of probative value.  In that regard, it is noted that 
the opinion took into account the veteran's entire treatment 
history, including transient complaints of bladder spasms in 
the immediate wake of the February 1997 surgery.  The opinion 
went on to explain that these symptoms experienced by the 
veteran were not a permanent disability and were further not 
related to his current prostate condition.  

There is no competent medical opinion to the contrary.  To 
the extent that the veteran himself ascribed his current 
prostate condition to a catheter injury, there is no medical 
evidence of such injury.  It is well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's opinion 
is without probative value.    

The Boar adds that the veteran has been accorded ample 
opportunity to submit competent medical evidence in support 
of his claim.  He has not done so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

In short, because there is no competent medical evidence of 
the veteran's current prostate disability being in any way 
the result of VA medical care (to include the failure to 
diagnose diverticulitis in June 1996), the criteria for the 
establishment of compensation under 38 U.S.C. § 1151 have not 
been met as to the claimed prostate condition.  The benefits 
sought on appeal are therefore denied.    




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for 
herniated abdomen with scarring is granted.  

Entitlement to compensation under 38 U.S.C. § 1151 for a 
prostate condition is denied.


____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


